DETAILED ACTION
This office action is responsive to communications filed on February 2, 2021.  Claims 1, 5, 7, 8, 10, 13, 16, 17, 20-23, 29, 32, 37-40, 42-44 and 46-49 have been amended.  Claims 1-10, 13-29 and 32-49 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 23, 26, 38, 40, 42, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0165882) in view of You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751).

Regarding Claim 1, You teaches a method for wireless communication, comprising:
receiving a transmission comprising at least a portion of an encoded transport block (TB), the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs” – See [0132]; “The transmitting device may transmit parity CBs during initial transmission (that is, the number K of parity CBs which are initially transmitted>0) …  systematic CBs may be transmitted during initial transmission” – See [0140]; “minimum parity CB(s) may be transmitted together with the systematic CB(s) during initial transmission” – See [0141]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The receiving device receives a TB as part of an initial transmission, wherein the TB includes a plurality of systematic CBs (i.e., N systematic CBs) and a set of parity CBs (i.e., K parity CBs));
identifying a first subset of CBs of the encoded TB that are successfully received and a second subset of CBs of the encoded TB that are unsuccessfully received (“the receiving device may determine CBs which are not received successfully” – See [0134]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The receiving device identifies whether each CB of the plurality of CBs was successfully decoded to determine a first subset of successful CBs and a second subset of unsuccessful CBs);
transmitting a request for transmission of one or more additional parity CBs based at least in part on the second subset of CBs (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data. Alternatively, the UE may feed the number of parity CBs, which should be transmitted to the UE by the eNB, back to the eNB when the eNB performs retransmission of the data” – See [0146]; Based on a second subset of CBs being unsuccessfully received, the UE sends, to the eNB, a request for a number of additional parity CBs that should be transmitted by the eNB in a retransmission); and
receiving the one or more additional parity CBs responsive to the request (“additional parity CBs may be transmitted during retransmission” – See [0141]; “The transmitting device may transmit parity CBs only or transmit both parity CBs and systematic CBs together during retransmission of data” – See [0144]; The receiving device receives additional parity CBs in a retransmission responsive to the feedback/request).
You does not explicitly teach that the transmission comprises fewer parity CBs than the set of parity CBs.
However, You ‘654 teaches that an initial transmission comprising fewer parity CBs than the set of parity CBs that were generated (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs … one or a plurality of CBs are not transmitted due to puncturing” – See [0135]; “If the number of OFDM symbols in which data may be transmitted is smaller than the number of OFDM symbols into which CBs are mapped, transmission of some CBs may be dropped (e.g., punctured or rate-matched), whereby the CBs may be mapped into the OFDM symbol region in which data may be transmitted. For example, although CBs and OFDM symbols should be mapped into each other one to one by the method 1, if the number of data transmission OFDM symbols is 8 and greater than 10 which is the number of CBs, some CBs may be dropped (e.g., punctured or rate-matched), whereby only 8 CBs may be mapped into the OFDM symbol(s) region. At this time, the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value) … the CB(s) dropped and failed to be transmitted may be selected from the systematic CBs or the parity CBs” – See [0171]; A set K of parity CBs is generated, wherein fewer than all of the K parity CBs are included in the TB transmission due to one or more parity CBs being dropped/punctured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the transmission comprises fewer parity CBs than the set 
You ‘654 suggests transmitting the punctured/dropped parity CBs at a later time as additional parity CBs (“the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value)” – See [0171]).  You and You ‘654 do not explicitly teach that a number of the one or more additional parity CBs is a portion of the set of parity CBs.
However, Kim teaches parity bits that were punctured in an original transmission being retransmitted as additional parity bits that are a portion of a set of parity bits that were initially generated (“It may be required to transmit many bits, if possible, for retransmission to maximize gain of Incremental Redundancy (IR). For example, since coding gain is greater than repetition gain, punctured parity bits may be retransmitted, whereby IR gain may be maximized” – See [0117]; See also Fig. 14; A set of parity bits is generated in the parity block.  Fewer parity bits than the set of parity bits (i.e., P1) are transmitted in the first transmission, and additional parity bits from the set (i.e., P2) are transmitted in a retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that a number of the one or more additional parity CBs is a portion of the set of parity CBs in order to maximize the gains of Incremental Redundancy.

Regarding Claim 5, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that the parity CBs are for decoding the encoded TB irrespective of a location of CBs of the second subset of CBs within the encoded TB (“As a result, parity bits are added to each CB. Referring to FIG. 10(b), the N+K CBs to which parity bits are added may be mapped into a data transmission region. For example, one CB may be mapped into one OFDM symbol region, and different CBs may be mapped into different OFDM symbol regions. In this case, even though one or a plurality of CBs are not transmitted due to puncturing, if a position of CB which is not received successfully is identified, the receiving device may recover CB(s) which is (are) not received properly, through outer code decoding by using the parity CBs” – See [0132]; The K parity CBs can be used to recover any of the CBs in the second subset which were not properly received.  Thus, the parity CBs are not dependent upon a location of CBs of the second subset).

Regarding Claim 6, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that the method is performed by a user equipment (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data” – See [0146]; The method of receiving CBs and transmitting feedback/requests to the base station is performed by the UE), and
wherein the transmitting comprises transmitting the request in an uplink common burst portion of a downlink-centric subframe (“To minimize data transmission latency, a self-contained subframe structure in which a control channel and a data channel are time-division-multiplexed (TDMed) is considered in 5G new RAT” – See [0110]; “The UCI is control information that the UE transmits to the eNB. The UCI may include a HARQ ACK/NACK report on the DL data, a CSI report on the DL channel status, and a scheduling request (SR)” – See [0111]; “In FIG. 6, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data” – See [0112]; See also Fig. 6; Fig. 6 shows the “downlink-centric” subframe format used in the 5G NR standard, where symbol 0 is used for DL control, symbols 1-12 are used for DL data and symbol 13 is used for UL control (e.g., HARQ ACK/NACK for DL data that was transmitted in the DL portion of the subframe)).

Regarding Claim 7, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that the encoded TB uses a first duration transmission time interval (TTI), and the identifying the second subset of CBs is based at least in part on a first portion of the encoded TB being punctured by a second transmission having a second duration TTI that is shorter than the first duration TTI (“if CBs of data are mapped into the time-frequency resource in accordance with a mapping scheme used in the current LTE/LTE-A system, the plurality of CBs may be damaged when one OFDM symbol into which the data are mapped is punctured … the present invention may be applied to even the case that data transmitted at the legacy TTI or a longer TTI are punctured by data transmitted at a shortened TTI in the LTE/LTE-A system as well as the NR environment” – See [0127]; “The eNB may provide the UE with information indicating whether the CBs include punctured CBs. The presence of the punctured CBs may be indicated through DCI” – See [0153]; The encoded TB may use a longer (first duration) TTI.  The TB may be punctured by data transmitted using a shortened (second duration) TTI.  The punctured set (second subset) of CBs is identified based on an indication in the DCI).

Claim 23 is rejected based on reasoning similar to Claim 1.
Claim 26 is rejected based on reasoning similar to Claim 6.
Claims 38, 40, 42, 44, 46 and 48 are rejected based on reasoning similar to Claim 1.

Claims 2-4, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0165882) in view of You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751) and further in view of Wu et al. (US 2018/0167171).


However, Wu teaches decoding the encoded TB based at least in part on the first subset of CBs and the received additional parity CBs (“Normally, an HARQ feedback is ACK (i.e., state 1, A/N bit value=1) if all of the CBs in a TB are successfully decoded, and an HARQ feedback is NACK (i.e., state 2, A/N bit value=0) if one or more of the CBs fail in decoding” – See [0022]; “a complete CB NACK feedback scheme is applied, where additional M-bit message (M is the number of CBs per TB) is used for CB NACK feedback. The mth bit of the M-bit message represents the A/N status of the mth CB. When the transmitter is informed by the M-bit message, only the failed segments of the TB (the CBs with NACK status) will be retransmitted. The correctly decoded segments of the TB (the CBs with ACK status) are skipped for retransmission so that the resources used for re-transmission are reduced” – See [0027]; The TB can be decoded once all of its CBs are successfully received.  Thus, a first subset of CBs that are successfully received in the initial transmission and a second subset of CBs that failed initial transmission and were retransmitted must be received before the TB can be decoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that decoding the encoded TB is based at least in part on the first subset of CBs and the received additional parity CBs since it is well-known that the receiving device must successfully receive all CBs which make up the TB before the TB can be decoded.

Regarding Claim 3, You in view of You ‘654, Kim and Wu teaches the method of Claim 2.  You, You ‘654 and Kim do not explicitly teach that the encoded TB is successfully decoded in an absence of a retransmission the second subset of CBs.
“Normally, an HARQ feedback is ACK (i.e., state 1, A/N bit value=1) if all of the CBs in a TB are successfully decoded, and an HARQ feedback is NACK (i.e., state 2, A/N bit value=0) if one or more of the CBs fail in decoding” – See [0022]; When all CBs in a transmission are successfully decoded, no CBs in a second subset are retransmitted and the decoding of the TB is considered a success (i.e., TB ACK is sent)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the encoded TB is successfully decoded in an absence of a retransmission the second subset of CBs for the same reasons as those given with respect to Claim 2.

Regarding Claim 4, You in view of You ‘654, Kim and Wu teaches the method of Claim 2.  You further teaches that the decoding is based at least in part on an outer-code that is applied to each systematic CB of the first subset of CBs and one or more of the set of parity CBs (“the erasure code may be used as the outer code. Erasure code encoding makes parity code blocks (CBs) which are auxiliary blocks to be appended in CBs constituting a transport block (TB). Inner code encoding generates, from these, code blocks having parity bits added. Referring to FIG. 10(a). if TB is segmented by N CBs, the N CBs are subjected to outer code encoding, whereby K parity CBs are generated and a total of N+K CBs are input to inner code encoding” – See [0126]).

Claim 24 is rejected based on reasoning similar to Claim 3.
Claim 25 is rejected based on reasoning similar to Claim 4.

Claims 8, 9, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0165882) in view of You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751) and further in view of Yeo et al. (US 2018/0048421).

Regarding Claim 8, You in view of You ‘654 and Kim teaches the method of Claim 1.  You, You ‘654 and Kim do not explicitly teach transmitting a negative acknowledgment (NACK) for the encoded TB when a number of CBs of the second subset of CBs exceeds a threshold.
However, Yeo teaches transmitting a negative acknowledgment (NACK) for the encoded TB when a number of CBs of the second subset of CBs exceeds a threshold (“FIG. 5 is a diagram showing a structure in which one transport block is divided into a plurality of code blocks” – See [0092]; “The terminal checks the number of CB of which CRC check is failed after channel decoding of the CB, and the number will be represented by E at operation 1303. That is, the number of CB of which channel code decoding is failed will be represented by E. If E is 0, the terminal may transmit HARQ ACK to the base station without performing decoding of parity code blocks and outer code decoding at operation 1305. If E is smaller than C, the terminal may restore E code blocks failed to be decoded by performing both of decoding of parity code blocks and outer code decoding, and if the restoring of the code blocks is succeeded, the terminal may transmit HARQ ACK to the base station at operation 1307. If E is larger than C, even if the outer code decoding is performed using the parity code block, it is not possible to restore a data code block failed to be decoded. Therefore, the terminal may transmit HARQ NACK to the base station without performing the outer code decoding at operation 1309” – See [0154]; When the number of failed CBs (second subset of CBs) is greater than threshold C, the UE transmits a NACK to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include transmitting a negative acknowledgment (NACK) for the 

Regarding Claim 9, You in view of You ‘654, Kim and Yeo teaches the method of Claim 8.  You, You ‘654 and Kim do not explicitly teach receiving a retransmission of the encoded TB responsive to the NACK for the TB.
However, Yeo further teaches receiving a retransmission of the encoded TB responsive to the NACK for the TB (“In the HARQ scheme, when a receiver did not accurately decode data, the receiver transmits information informing of decoding failure (negative acknowledgement (NACK)) to a transmitter, such that the transmitter may retransmit the corresponding data in the physical layer” – See [0056]; The data is retransmitted in response to a NACK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include receiving a retransmission of the encoded TB responsive to the NACK for the TB for the same reasons as those given with respect to Claim 8.

Claim 27 is rejected based on reasoning similar to Claim 8.
Claim 28 is rejected based on reasoning similar to Claim 9.

Response to Arguments
On page 16 of the remarks, Applicant argues “However, feeding a number of systematic CBs or parity CBs to the eNB after receiving data does not teach or suggest ‘transmitting a request for transmission of one or more additional parity CBs based at least in part on the second subset of CBs’ as recited in amended independent claim 1.  That is, the UE in You ’882 does not ‘transmit a request for transmission of one or more additional parity CBs,’ rather, the UE feeds a number of CBs to an eNB, then 

The Examiner respectfully disagrees.  In [0146], You ‘882 discloses “To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data. Alternatively, the UE may feed the number of parity CBs, which should be transmitted to the UE by the eNB, back to the eNB when the eNB performs retransmission of the data”.  Thus, based on a second subset of CBs being unsuccessfully received, the UE sends, to the eNB, a request for a number of additional parity CBs that should be transmitted by the eNB in a retransmission.

Allowable Subject Matter
Claims 10, 13-22, 29, 32-37, 39, 41, 43, 45, 47 and 49 are allowed.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478